Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on November 18, 2020.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1, 7, 12-13, and 20 have been amended.  



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020, has been entered.

Information Disclosure Statement
The information disclosure statement filed November 18, 2020, has been considered by the Examiner.

Response to Arguments
Applicant’s arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues at pages 10-11 of Applicant’s Reply dated November 18, 2020 (hereinafter “Applicant’s Reply”) that the claims do not fall within the “certain methods of organizing human activity” grouping of abstract idea because the claims are directed to the “internet search technology instead of commercial or business interaction.”  The Examiner respectfully disagrees.  As discussed further below, regarding claim 1, the “determining that a respective expected reward value of a respective content in the content set that indicates a probability that a user represented by the user information clicks the respective content” step and the “filtering a result set from the content set according to expected reward values of contents in the content set” are directed to the abstract idea of providing monetary rewards to a user based on a user behavior.  The Examiner respectfully notes that these steps are directed both to commercial interactions (providing a reward) and managing user behavior—both of which are categories in the methods of organizing human activity abstract idea category.
Applicant further argues at page 12 of Applicant’s Reply that claim 1 “recites integration into a practical application and is thus still not directed to an abstract idea”.  Applicant further argues at page 13 of Applicant’s Reply that the specification indicates that the technical advantage is that “the current e-commerce website cannot efficiently provide the desired product or service to the user” and that claim 1 presents recommendations to the user “so that the 
As the Examiner has previously noted, per MPEP 2106.04(d) (which has incorporated the 2019 Revised Patent Subject Matter Eligibility Guidance and the October 2019 Update: Subject Matter Eligibility), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.  Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology." Further, per MPEP 2106.05(a), “if the specification sets forth an 
With this guidance in mind, the claims appear to recite an improvement to the search result algorithm by taking into account expected monetary rewards to the user rather than any improvement to computer functionality or any other technology or technical field.  Instead, the alleged improvement is to the abstract idea, i.e. an improvement to a commercial transaction, in that the user’s interest is attracted to particular content.  The Examiner further notes that “reducing the user’s selection time” is not a technical improvement, i.e., the user may still take the same amount of time to select content, regardless of the probability of attracting the user’s interest.  Thus, the alleged reduction in user selection time appears to be a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art.  Thus, the claim does not recite a practical application.  
Applicant further argues at page 15 of Applicant’s Reply that, regarding the Examiner’s statement that a server is a generic computer component, the “Office does not provide any factual support for such a conclusion by including a citation to an express statement made by an applicant, a citation to a court decision discussed in MPEP 2016.05(d)(II), or a citation to a publication or by taking official notice.”  The Examiner respectfully disagrees.
The Examiner notes that in the previous Office Action dated September 2, 2020, the Examiner addressed this argument.  The Examiner repeats this discussion here:  
Per Alice Corp, Pty. Ltd. v. CLS Bank Int’l,  573 U.S..134 S. Ct. 2347, 2356 (2014), the use of generic computer components performing generic computer functions does not impose any meaningful limits on the computer implementation of the abstract idea. Further, per Alice, “[s]tating an abstract idea 'while adding the words “apply if is not enough for patent eligibility... Nor is limiting the use of an abstract idea 'to a particular technological environment.’...Stating an abstract idea while adding the words ‘apply it with a computer’ simply combines those two steps, with the same deficient result.”  Thus, if the recitation of a computer “amounts to a mere instruction to 'implement],..an abstract idea ‘on... a computer’,…that addition cannot impart patent eligibility.” (See Alice Corp. Pty. Ltd, v. CLS Bank Inti 573 134 S. Ct.  The Examiner further respectfully refers Applicants to MPEP 2106.05(b) which discusses that “when determining whether a claim recites significantly more than a judicial exception, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine.”  MPEP 2106.05(b)(I) further states that “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”  The Examiner respectfully asserts that it is this section, and not the “well-understood, routine, and conventional test” referenced by the Berkheimer memo, that the Examiner referenced when discussing the server.  
Thus, the rejection under 35 USC 101 is maintained.
Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20:  Claim 1 recites “determining a respective expected reward value of a respective content in the content set that indicates a probability that a user 
Claims 13 and 20 are rejected for similar reasons.
Claims 2-12 and 14-19 inherit the deficiencies of claims 1 and 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20:  Claim 1 recites “determining a respective expected reward value of a respective content in the content set that indicates a probability that a user represented by the user information clicks the respective content.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement.  As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the expected reward value is determined such that it indicates a probability that a user clicks the content.  
Claims 13 and 20 are rejected for similar reasons.
Claims 2-12 and 14-19 inherit the deficiencies of claims 1 and 13.
Claims 2-6:  Claim 2 recites “wherein the expected reward values are generated.”  It is unclear if “generating” the expected reward values are intended to be the same as “determining” the expected reward values.  For purposes of examination, the Examiner is interpreting “generated” as “determined.”
Claims 3-6 inherit the deficiencies of claim 2.
Claims 7-10:  Claim 7 recites “determining that the accumulated expected reward value does not equal to a sum of highest expected reward values of contents in the result set from the multiple search requests, recording data that used to calculate the accumulate expected reward value as deviation 
Further, claim 7 recites “recording data that used to calculate the accumulate expected reward value”.  First, it is unclear if this should be “that used” or “that is used.”  For purposes of examination, the Examiner is interpreting this portion of claim 7 as “that is used.”  Further, there is insufficient basis for “the accumulate expected reward value.” For purposes of examination, the Examiner is interpreting this as “the accumulated expected reward value.”  
Claims 8-10 inherit the deficiencies of claim 7. 
Claim 9:  Claim 9 recites “wherein the revising the algorithm includes revising the algorithm according to the deviation information recorded within a preset time length.”  It is unclear what is meant by a preset time length and whether it is determined as part of the recited method or if it occurs externally to the claims.  For purposes of examination, the Examiner is interpreting a preset time length as any time length.
Claim 10:
Claim 11:  Claim 11 recites “similar calculation logics.”  The term "similar" is a relative term which renders the claim indefinite.  The term "similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the term “calculation logics” is rendered indefinite by use of the term “similar.”  For purposes of examination, the Examiner is assigning little patentable weight to the term “similar.”
Claims 19-20:  Claim 19 recites “in response to determining that the accumulated expected reward value does not equal to a sum of highest expected reward values of contents in the result set from the multiple search requests, recording data that used to calculate the accumulate expected reward value as deviation information.”  This limitation is unclear.  First, it is unclear if the “determining” is intended to be part of the recited method or if it occurs externally to the claim.  For purposes of examination, the Examiner is interpreting this portion of claim 19 as reciting that the “determining” occurs externally to the claim.   
Further, it is unclear what is meant by “highest expected reward values of contents”.  Is this determined somewhere?  For purposes of examination, the Examiner is assigning little patentable weight to “highest.”
Further, claim 19 recites “recording data that used to calculate the accumulate expected reward value”.  First, it is unclear if this should be “that used” or “that is used.”  For purposes of examination, the Examiner is interpreting this portion of claim 19 as “that is used.”  Further, there is insufficient basis for “the accumulate 
Claim 20 is rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method for filtering search results according to an attached reward.  With respect to claim 1, claim elements determining a respective expected reward value of a respective content in the content set and filtering a result set from a content set according to expected reward values of content, as drafted, cover a method of organizing human activity, such as a commercial or business interaction.  Claim 13 recites similar limitations.
The judicial exception is not integrated into a practical application.  In particular, claims 1 and 13 recite receiving and sending information.  These elements are considered to be insignificant extra-solution activity.  Further, claim 13 recites a processor and one or more memories.  These components are recited at a high level of generality, i.e., as generic computer components performing generic computing functions.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea.
With respect to claim 20, claim elements accumulating obtained expected reward values to obtain an accumulated expected reward value, recording data to calculated the accumulated expected reward value as deviation information, adjusting the expected reward value for the content according to the deviation value, and filtering a result set from the content set, as drafted, cover a method of organizing human activity, such as a commercial or business interaction.  
The judicial exception is not integrated into a practical application.  In particular, claim 20 recites receiving and sending information.  These elements are considered to be insignificant extra-solution activity.  
Thus, claims 1, 13, and 20 are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 13 recites a processor and one or more memories.  As discussed above, these components are recited at a high level of generality, i.e., as generic computer components performing generic computing functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving and sending information elements, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. See Versata Dev, Group, Inc. v, SAP Am., Inc., 793 F.3d 1308, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPG2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 785 F.3d 1350, 1355, 112 USPG2d 1093, 1098 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 13, and 20 are not patent eligible.
Claims 2-12 and 13-19 depend from claims 1 and 13.  Claims 2 and 14 are directed to receiving information and generating the expected reward value, similar to claim 20, and are directed to the same abstract idea.  Claims 3, 5, 15, and 17 are directed to the type of reward and are further directed to the abstract idea.  Claims 4-5 and 16-17 are directed to the content of the result set and are further directed to the abstract idea.  Claim 6 is directed to generating the expected reward value and is further directed to the abstract idea.  Claims 7-12 and 18-19 are directed to accumulating the expected reward value, similar to claim 20, and are further directed to the abstract idea.  
Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0210392 A1 to Agranoff et al. (hereinafter “Agranoff”) in view of US 2008/0065481 A1 to Immorlica et al. (hereinafter “Immorlica”).
Claim 1:  Agranoff discloses a system and method “for enhancing search engine-based search results…to add value to selected search engine-based web search, [and] a tag indicative of the value-added capacity that is appended to one or more links.”  (See Agranoff, at least Abstract).  Agranoff further discloses:
receiving a search request from a client terminal (See Agranoff, at least para. [0044], client sends request query to server upon receiving a search request input by a web user);
receiving user information of the client terminal (See Agranoff, at least para. [0028], client  identifier is a permanent client ID number assigned by the server system to the client when the client first interacts with and makes itself know to the server; client includes client ID in all of its communication with the server, i.e., client ID is included in the search request);
obtaining a content set corresponding to the search request (See Agranoff, at least para. [0028], client  identifier is a permanent client ID number assigned by the server system to the client when the client first interacts with and makes itself know to the server; client includes client ID in all of its communication with the server, i.e., client ID is included in the search request and system knows user is a SurfJar subscriber; para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants ;
determining a respective expected reward value of a respective content in the content set…(See Agranoff, at least para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants who participate in the SurfJar reward program have their links annotated with the SurfJar icon and associated reward points; para. [0042], user who is subscribed to SurfJar has a personal reward account created for him/her and the user’s browser is configured with a SurfJar toolbar; para. [0046], SurfJar points are earned “on-the-fly” while the user is browsing and the personal reward manager collects, counts, and credits reward points to the user’s personal reward account; at the end of a web searching activity, personal reward manager reports the total reward earned); 
filtering a result set from the content set according to expected reward values of contents in the content set (See Agranoff, at least para. [0042], user who is subscribed to SurfJar has a personal reward account created for him/her and the user’s browser is configured with a SurfJar toolbar; para. [0039], server returns search engine results to client including hyperlinks in the paid/sponsored domain and hyperlinks in the natural/non-sponsored domain; SurfJar icon added to tags in the non-sponsored domain to indicate a certain amount of reward points ;  and
sending the result set to display at the client terminal (See Agranoff, at least para. [0039], server returns search engine results to client including hyperlinks in the paid/sponsored domain and hyperlinks in the natural/non-sponsored domain; SurfJar icon added to tags in the non-sponsored domain to indicate a certain amount of reward points are available to a user who clicks on the particular SurfJar appended link; para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants)..
Agranoff does not expressly disclose that the respective expected reward value of a respective content in the content set indicates a probability that a user represented by the user information clicks the respective content.
However, Immorlica discloses that ‘[d]ynamically auctioned advertisements are placed in networked platforms based on and associated with a specific user of the platform.  The user can then select an advertisement to be associated with them during operation of the platform.  Additionally, micro-endorsements or small payments can be made to the user based on their performance within the platform and their selected advertisement.” (See Immorlica, at least Abstract).  indicates a probability that a user represented by the user information clicks the respective content 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff the ability that the respective expected reward value of a respective content in the content set indicates a probability that a user represented by the user information clicks the respective content as disclosed by Immorlica since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist advertisers in targeting appropriate advertisements to a user.  (See Immorlica, at least para. [0021]).
Claim 2:  The combination of Agranoff and Immorlica discloses all the limitations of claim 1 discussed above.
Agranoff further discloses wherein the expected reward values are generated by a recommendation system (See Agranoff, at least para. [0007], SurfJar web server; para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants who participate in the SurfJar reward program have their links annotated with the SurfJar icon and associated reward points)  that performs acts including:
obtaining a user feature set corresponding to the user information of the client terminal (See Agranoff, at least para. [0041], user inputs personal information to create a SurfJar account);
obtaining the content set including contents for displaying at pages and a content feature set corresponding to the respective content in the content set (See Agranoff, at least para. [0028], client  identifier is a permanent client ID number assigned by the server system to the client when the client first interacts with and makes itself know to the server; client includes client ID in all of its communication with the server, i.e., client ID is included in the search request and system knows user is a SurfJar subscriber; para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants who participate in the SurfJar reward program have their links annotated with the SurfJar icon and associated reward points); and
generating the respective expected reward value according to the user feature set and the content feature set (See Agranoff, at least para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants who participate in the SurfJar reward program have their links annotated with the SurfJar icon and associated reward points; para. [0042], user who is subscribed to SurfJar has a personal reward account created for him/her and the user’s browser is configured with a SurfJar toolbar; para. [0046], SurfJar points are earned “on-the-fly” while the user is browsing and the personal reward manager collects, counts, and credits reward points to the user’s personal reward account; at the end .
Claim 3:  The combination of Agranoff and Immorlica discloses all the limitations of claim 2 discussed above.
Agranoff further discloses wherein: the expected reward value is an assigned reward value when the content is displayed at a preset page and clicked (See Agranoff, at least para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants who participate in the SurfJar reward program have their links annotated with the SurfJar icon and associated reward points; para. [0045], a deliberated click on the display SurfJar link instantly awards the indicated reward points to the user/subscriber, i.e., the reward points are indicated so they are pre-determined and displayed).
Claim 13:  Agranoff discloses one or more processor; and one or more memories storing thereon computer-readable instructions (See Agranoff, at least para. [0057], computer) that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: 
receiving a visit search request from a client terminal (See Agranoff, at least para. [0044], client sends request query to server upon receiving a search request input by a web user);
providing user information of the client terminal to a recommendation system (See Agranoff, at least para. [0028], client  identifier is a ;
obtaining a content set corresponding to the search request (See Agranoff, at least para. [0028], client  identifier is a permanent client ID number assigned by the server system to the client when the client first interacts with and makes itself know to the server; client includes client ID in all of its communication with the server, i.e., client ID is included in the search request and system knows user is a SurfJar subscriber; para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants who participate in the SurfJar reward program have their links annotated with the SurfJar icon and associated reward points);
obtaining a respective expected reward value of a respective content in the content set…(See Agranoff, at least para. [0044], in response to 
filtering a result set from the content set according to expected reward values of contents in the content set; and sending the result set to display at the client terminal (See Agranoff, at least para. [0007], application programming interface provides links that effectuate an instant navigation to a landing page that contains integrated web data resulting from the selected search engine-based web search; para. [0042], user who is subscribed to SurfJar has a personal reward account created for him/her and the user’s browser is configured with a SurfJar toolbar; para. [0039], server returns search engine results to client including hyperlinks in the paid/sponsored domain and hyperlinks in the natural/non-sponsored domain; SurfJar icon added to tags in the non-sponsored domain to indicate a certain amount of reward points .
Agranoff does not expressly disclose that the respective expected reward value of a respective content in the content set indicates a probability that a user represented by the user information clicks the respective content.
However, Immorlica discloses that the respective expected reward value of a respective content in the content set indicates a probability that a user represented by the user information clicks the respective content 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff the ability that the respective expected reward value of a respective content in the content set indicates a probability that a user represented by the user information clicks the respective content as disclosed by Immorlica since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist advertisers in targeting appropriate advertisements to a user.  (See Immorlica, at least para. [0021]).
Claim 14:  The combination of Agranoff and Immorlica discloses all the limitations of claim 13 discussed above.
Agranoff further discloses:
obtaining a user feature set corresponding to the user information of the client terminal (See Agranoff, at least para. [0041], user inputs personal information to create a SurfJar account);
obtaining the content set including contents for displaying at pages and a content feature set corresponding to the respective content in the content set (See Agranoff, at least para. [0028], client  identifier is a permanent client ID number assigned by the server system to the client when the client first interacts with and makes itself know to the ; and
generating the respective expected reward value according to the user feature set and the content feature set (See Agranoff, at least para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants who participate in the SurfJar reward program have their links annotated with the SurfJar icon and associated reward points; para. [0042], user who is subscribed to SurfJar has a personal reward account created for him/her and the user’s browser is configured with a SurfJar toolbar; para. [0046], SurfJar points are earned “on-the-fly” while the user is browsing and the personal reward manager collects, counts, and credits reward points to the user’s personal reward account; at the end of a web searching activity, personal reward manager reports the total reward earned).
Claim 15:
Agranoff further discloses wherein: the expected reward value is an assigned reward value when the content is displayed at a preset page and clicked (See Agranoff, at least para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants who participate in the SurfJar reward program have their links annotated with the SurfJar icon and associated reward points; para. [0045], a deliberated click on the display SurfJar link instantly awards the indicated reward points to the user/subscriber, i.e., the reward points are indicated so they are pre-determined and displayed) .
 
Claims 4-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agranoff in view of Immorlica as applied to claims 1-2 and 13-14 above, and further in view of US 8,032,535 B2 to Strehl et al. (hereinafter “Strehl”).
Claims 4 and 16:  The combination of Agranoff and Immorlica discloses all the limitations of claims 2 and 14 discussed above.
Neither Agranoff nor Immorlica expressly discloses wherein the result set includes at least a content corresponding to a highest expected reward value.
However Strehl discloses a “system and method for personalized search ranking” that uses “a user’s feedback to immediately reorder search results for this particular user.”  (See Strehl, at least Abstract).  Strehl further discloses wherein the result set includes at least a content corresponding to a highest expected reward value (See Strehl, at least col. 4, line 63 to col. 5, line 5, potential results .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff and the advertising platform of Immorlica the ability wherein the result set includes at least a content corresponding to a highest expected reward value as disclosed by Strehl since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “decrease the bias introduced by position effects and increase the click-through rate.”  (See Strehl, at least col. 1, lines 39-42).
Claim 16 is rejected for similar reasons.
Claims 5 and 17:  The combination of Agranoff and Immorlica discloses all the limitations of claims 2 and 14 discussed above.
Neither Agranoff nor Immorlica expressly discloses wherein: the result set includes a preset number of contents; and an expected reward value of a content in the result set is not smaller than an expected reward value of a content that is not in the result set and is in the content set.
However, Strehl discloses wherein:
the result set includes a preset number of contents (See Strehl, at least col. 4, line 63 to col. 5, line 5, potential results may be ranked ; and
an expected reward value of a content in the result set is not smaller than an expected reward value of a content that is not in the result set and is in the content set (See Strehl, at least col. 4, line 63 to col. 5, line 5, potential results may be ranked according to estimates of relevance to the user from highest to the lowest; top k search results with the highest relevance are displayed, i.e., the highest results are displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff and the advertising platform of Immorlica the ability wherein: the result set includes a preset number of contents; and an expected reward value of a content in the result set is not smaller than an expected reward value of a content that is not in the result set and is in the content set
Claim 17 is rejected for similar reasons.
Claims 6 and 18:  The combination of Agranoff and Immorlica discloses all the limitations of claims 2 and 14 discussed above.
Neither Agranoff nor Immorlica expressly discloses wherein the acts further include: generating a representative vector of a corresponding content representing the user information and the content feature set according to the user feature set and the content feature set; and generating the expected reward value based on the representative vector.
However, Strehl discloses wherein the acts further include:
generating a representative vector of a corresponding content representing the user information and the content feature set according to the user feature set and the content feature set (See Strehl, at least col. 3, lines 25-40, user queries the term “apple”; query also includes user information including that the user’s name is John, the user is male, the user is located in New York, the user is interested in computers, and the user has previously typed in queries that contained the words “Yahoo” and “soccer”; the query “apple” results in a set of potential search results a1, a2, a3…an; system generates query result vector “q X an”); and
generating the expected reward value based on the representative vector (See Strehl, at least col. 4, lines 8-40, relevance is determined from F(w∙x) where x is the vector encoding “q X an” and w is a vector of weights assigned to the symbol pairs; positive values indicate that a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff and the advertising platform of Immorlica the ability wherein the acts further include: generating a representative vector of a corresponding content representing the user information and the content feature set according to the user feature set and the content feature set; and generating the expected reward value based on the representative vector as disclosed by Strehl since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “decrease the bias introduced by position effects and increase the click-through rate.”  (See Strehl, at least col. 1, lines 39-42).
Claim 18 is rejected for similar reasons.
Claims 7 and 19:  The combination of Agranoff and Immorlica discloses all the limitations of claims 1 and 13 discussed above.
Agranoff further discloses accumulating obtained expected reward values during multiple search requests to obtain an accumulated expected reward value (See Agranoff, at least para. [0045], a deliberated click on the display SurfJar link instantly awards the indicated reward points to the user/subscriber, subscriber’s .
Neither Agranoff nor Immorlica expressly discloses determining that the accumulated expected reward value does not equal to a sum of highest expected reward values of contents in the result set from the multiple search requests; and recording data that used to calculate the accumulate expected reward value as deviation information.
However, Strehl discloses determining that the accumulated expected reward value does not equal to a sum of highest expected reward values of contents in the result set from the multiple search requests; and recording data that used to calculate the accumulate expected reward value as deviation information (See Strehl, at least col. 5, lines 50-56, if the user did not click on any search result on the current search result page before clicking on the “next page” button, weights and estimates of relevance may be trained assuming no results on the current search result page is clicked on, i.e., the accumulated expected value does not equal the amount that could have been earned if any of the results had been clicked on; the Examiner notes that the search results are presented from highest to lowest relevance so if the user did not click on any results on the current page, then the user did not click on any of the higher relevance results and the weights are updated/changed, thereby updating the relevance calculation; the Examiner notes that the “deviation information” is the information did not click on any results on the current page and therefore the weights are updated/changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff and the advertising platform of Immorlica the ability of determining that the accumulated expected reward value does not equal to a sum of highest expected reward values of contents in the result set from the multiple search requests; and recording data that used to calculate the accumulate expected reward value as deviation information as disclosed by Strehl since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “decrease the bias introduced by position effects and increase the click-through rate.”  (See Strehl, at least col. 1, lines 39-42).
Claim 19 is rejected for similar reasons.
Claim 8:  The combination of Agranoff and Immorlica and Strehl discloses all the limitations of claim 7 discussed above.
Neither Agranoff nor Immorlica expressly discloses revising an algorithm that generates the expected reward values according to the deviation information.
However, Strehl discloses revising an algorithm that generates the expected reward values according to the deviation information (See Strehl, at least col. 5, lines 50-56, if the user did not click on any search result on the current search result page before clicking on the “next page” button, weights and estimates of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff and the advertising platform of Immorlica the ability of revising an algorithm that generates the expected reward values according to the deviation information as disclosed by Strehl since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “decrease the bias introduced by position effects and increase the click-through rate.”  (See Strehl, at least col. 1, lines 39-42).
Claim 9:  The combination of Agranoff and Immorlica and Strehl discloses all the limitations of claim 8 discussed above.
Neither Agranoff nor Immorlica expressly discloses wherein the revising the algorithm includes revising the algorithm according to the deviation information recorded within a preset time length.
However, Strehl discloses wherein the revising the algorithm includes revising the algorithm according to the deviation information recorded within a preset time length (See Strehl, at least col. 5, lines 50-56, if the user did not click on any search result on the current search result page before clicking on the “next page” button, weights and estimates of relevance may be trained assuming no results on the current search result page is clicked on; the Examiner notes that the search results are presented from highest to lowest relevance so if the user did not click on any results on the current page, then the user did not click on any of the higher relevance results and the weights are updated/changed, thereby updating the relevance calculation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff and the advertising platform of Immorlica the ability wherein the revising the algorithm includes revising the algorithm according to the deviation information recorded within a preset time length
Claim 10:  The combination of Agranoff and Immorlica and Strehl discloses all the limitations of claim 8 discussed above.
Neither Agranoff nor Immorlica expressly discloses wherein the revising the algorithm includes revising the algorithm according to the deviation information when the deviation information reaches a preset data volume.
However, Strehl discloses wherein the revising the algorithm includes revising the algorithm according to the deviation information when the deviation information reaches a preset data volume (See Strehl, at least col. 5, lines 50-56, if the user did not click on any search result on the current search result page before clicking on the “next page” button, weights and estimates of relevance may be trained assuming no results on the current search result page is clicked on; the Examiner notes that the search results are presented from highest to lowest relevance so if the user did not click on any results on the current page, then the user did not click on any of the higher relevance results and the weights are updated/changed, thereby updating the relevance calculation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff and the advertising platform of Immorlica the ability wherein the revising the algorithm includes revising the algorithm according to the deviation information when the deviation information reaches a preset data volume as disclosed by Strehl since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agranoff in view of Immorlica as applied to claim 2 above, and further in view of US 2011/0131077 A1 to Tan (hereinafter “Tan”).
Claim 11:  The combination of Agranoff and Immorlica discloses all the limitations of claim 2 discussed above.
Neither Agranoff nor Immorlica expressly discloses wherein the expected reward value is generated by: using at least two expected reward value calculation models to generate the expected reward value, wherein the at least two expected reward value calculation models have similar calculation logics and different training data sets for generating the at least two expected reward value calculation models.
However, Tan discloses a “hybrid recommendation module” that “leverages multiple sources of information to generate robust and personalized recommendations.  The recommendation module provides an initial set of items by considering context information….The recommendation module then produces a ranked set of items, selected from among the initial set of items, based on a user’s past preference, using two or more recommendation models.”  wherein the expected reward value is generated by:
using at least two expected reward value calculation models to generate the expected reward value (See Tan, at least para. [0082], ranker module includes a collection of score provider modules to generate model scores based on different recommendation models; para. [0083], first module generates a first model score for a particular candidate item based on the content-based information; para. [0084], second module generates a second model score for the same candidate item based on collaboration based information; para. [0085], third module generates a third model score for the same candidate item based on friends-based information);
wherein the at least two expected reward value calculation models have similar calculation logics and different training data sets for generating the at least two expected reward value calculation models (See Tan, at least para. [0082], ranker module includes a collection of score provider modules to generate model scores based on different recommendation models; para. [0083], first module generates a first model score for a particular candidate item based on the content-based information; para. [0084], second module generates a second model score for the same candidate item based on collaboration based information; para. [0085], third module generates a third model score for the same candidate item based on friends-based information; the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff and the advertising platform of Immorlica the ability wherein the expected reward value is generated by: using at least two expected reward value calculation models to generate the expected reward value, wherein the at least two expected reward value calculation models have similar calculation logics and different training data sets for generating the at least two expected reward value calculation models as disclosed by Tan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide a robust set of recommendation items…even in those circumstances in which one or more recommendation models exhibit a high degree of potential noise.”  (See Tan, at least para. [0005]). 
Claim 12:  The combination of Agranoff and Immorlica and Tan discloses all the limitations of claim 11 discussed above.
Neither Agranoff nor Immorlica expressly discloses wherein the expected reward value is a weighted sum or a mean average value of predicted values output by the at least two expected reward value calculation models.
However, Tan discloses wherein the expected reward value is a weighted sum or a mean average value of predicted values output by the at least two expected reward value calculation models (See Tan, at least para. [0088], ranking calculation module receives the individual model scores from each module and combines the model cores to generate a combined score for each candidate item with respect to a particular user; combination is formed from a linear combination of the model scores using weighting factors so they sum to 1.0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff and the advertising platform of Immorlica the ability wherein the expected reward value is a weighted sum or a mean average value of predicted values output by the at least two expected reward value calculation models  as disclosed by Tan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “provide a robust set of recommendation items…even in those circumstances in which one or more recommendation models exhibit a high degree of potential noise.”  (See Tan, at least para. [0005]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Agranoff, in view of Immorlica, and further in view of Strehl.
Agranoff discloses:
obtaining a user feature set corresponding to user information of a client terminal (See Agranoff, at least para. [0041], user inputs personal information to create a SurfJar account);
 obtaining a content set including contents for displaying at pages and a content feature set corresponding to a content in the content set (See Agranoff, at least para. [0028], client  identifier is a permanent client ID number assigned by the server system to the client when the client first interacts with and makes itself know to the server; client includes client ID in all of its communication with the server, i.e., client ID is included in the search request and system knows user is a SurfJar subscriber; para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants who participate in the SurfJar reward program have their links annotated with the SurfJar icon and associated reward points);
obtaining an expected reward value for the content according to the user feature set and the content feature set…(See Agranoff, at least para. [0044], in response to search request, client displays fetched data links including linked objects provided by merchants; merchants who participate in the SurfJar reward program have their links annotated with the SurfJar icon and associated reward points; para. [0042], user who is subscribed to SurfJar has a personal reward ;
accumulating obtained expected reward values during multiple search requests to obtain an accumulated expected reward value (See Agranoff, at least para. [0045], a deliberated click on the display SurfJar link instantly awards the indicated reward points to the user/subscriber, subscriber’s web searching activities are fully supported by SurfJar’s rewarding system; para. [0046], SurfJar points are earned while “on-the-fly” point-earning continues);
filtering a result set from the content set provided by the recommendation system according to expected reward values of contents in the content set; and sending the result set to a client terminal (See Agranoff, at least para. [0042], user who is subscribed to SurfJar has a personal reward account created for him/her and the user’s browser is configured with a SurfJar toolbar; para. [0039], server returns search engine results to client including hyperlinks in the paid/sponsored domain and hyperlinks in the natural/non-sponsored domain; SurfJar icon added to tags in the non-sponsored domain to indicate a certain amount of reward points are available to a user who .
Agranoff does not expressly disclose that the expected reward value for the content is obtained in response to determining that a user represented by the user information clicks the content.
However, Immorlica discloses that the expected reward value for the content is obtained in response to determining that a user represented by the user information clicks the content
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and method of Agranoff the ability that the expected reward value for the content is obtained in response to determining that a user represented by the user information clicks the content as disclosed by Immorlica since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist advertisers in targeting appropriate advertisements to a user.  (See Immorlica, at least para. [0021]).
Neither Agranoff nor Immorlica expressly discloses in response to determining that the accumulated expected reward value does not equal to a sum of highest expected reward values of contents in the result set from the multiple search requests, recording data that used to calculate the accumulate expected reward value as deviation information, the deviation information including the sum of highest expected reward values of contents; and adjusting the expected reward value for the content according to the deviation information.
However, Strehl discloses in response to determining that the accumulated expected reward value does not equal to a sum of highest expected reward values of contents in the result set from the multiple search requests, recording data that used to calculate the accumulate expected reward value as deviation information, the deviation information including the sum of highest expected reward values of contents (See Strehl, at least col. 5, lines 50-56, if the user did not click on any search result on the current search result page before clicking on the “next page” button, weights and estimates of relevance may be trained assuming no results on the current search result page is clicked on, i.e., the accumulated expected value does not equal the amount that could have been earned if any of the results had been clicked on; the Examiner notes that the search results are presented from highest to lowest relevance so if the user did not click on any results on the current page, then the user did not click on any of the higher relevance results and the weights are updated/changed, thereby updating the relevance calculation; the Examiner notes that the “deviation information” is the information did not click on any results on the current page and therefore the weights are updated/changed); and adjusting the expected reward value for the content according to the deviation information (See Strehl, at least col. 5, lines 50-56, if the user did not click on any search result on the current search result page before clicking on the “next page” button, weights and estimates of relevance may be trained assuming no results on the current search result page is clicked on; the Examiner notes that the search results are presented from highest to lowest relevance so if the user did not click on any results on the current page, then the user did not click on any of the higher relevance results and the weights are updated/changed, thereby updating the relevance calculation) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the search engine system and in response to determining that the accumulated expected reward value does not equal to a sum of highest expected reward values of contents in the result set from the multiple search requests, recording data that used to calculate the accumulate expected reward value as deviation information, the deviation information including the sum of highest expected reward values of content; and adjusting the expected reward value for the content according to the deviation information as disclosed by Strehl since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “decrease the bias introduced by position effects and increase the click-through rate.”  (See Strehl, at least col. 1, lines 39-42).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625